DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by the applicant on April 12, 2019. Claims 1-11 and 15-24 are pending and have been examined. Claims 12-14 have been canceled. Claims 1, 4, 6, 9-11, 15, and 20 have been amended. Claims 23 and 24 are new. This action is made final in response to the Applicant Arguments/Remarks received on June 28, 2022. 

	Claim Interpretation
Claims 9, 23, and 24 disclose sensors configured to monitor or sense information about “a sensor zone” of the current or local environment. The specification teaches that 
“FIG. 1 B is a block diagram illustrating an example sensor based clear path robot guide system 10 with a plurality of sensor zones according to an embodiment of the invention. In the illustrated embodiment, the guide system 10 has a plurality of sensors 40. There may be one or more sensors 40 per sensor zone.” (para 44)
The sensor zones described are interpreted as zones where a plurality of sensors are grouped, based on height from the surface the wheels rest on and the alert type (auditory, haptic, tactile). The specification does not explicitly teach that the sensors are configured to monitor a sensor zone of the environment. However, sensors inherently have a preset sensing range and field of view based on their type and configuration. Therefore, one skilled in the relevant art would reasonably be able to configure the sensors to detect a certain zone of the environment.
Claim Rejections - 35 USC § 112
The 112(b) rejection of claims 1-8 and 15-22 has been withdrawn.
Claim Rejections - 35 USC § 102
The 102(a)(2) rejection of claims 1 and 15 has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11, 15-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (USP 9,770,382) further in view of Ellis (USP 6,356,210). 
Regarding claim 1, Ellis (‘382) teaches d a platform comprising a housing defining an interior space (see at least Ellis ('382) Col 15 Line 61-62: " The guided movement platform is indicated by reference numeral 10. "), at least two sensors configured to sense information about a local environment, wherein each of the at least two sensors is connected to one of the housing or the harness (see at least Ellis ('382) Col 22 Line 3-7: "The mote system 22, user interface system 12, cell phone system 16, Bluetooth system 18, radio frequency identification system 20, global positioning system 24, and wireless sensor network motes 118, work in combination a) to monitor physical and environmental conditions,") and a processor configured to analyze information from the at least two sensors and identify one or more objects in a forward path (see at least Ellis ('382) Col 2 Line 56-59: " the processor is designed and programmed to receive real-time data (analog or digital) from transducers, sensors, and other data sources that monitor a physical process. "), the processor additionally configured to construct and send one or more messages to the operator via one or more user interfaces (see at least Ellis ('382) Col 11 Line 24-25: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere."), wherein said one or more messages correspond to the identified one or more objects in the forward path (see at least Ellis ('382) Col 11 Line 24-25: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere."). Ellis ('382) teaches in figure 10B a walker 68 able to navigate the environment by the use of the guided movement platform 10 (col 31 lines 29-46), but Ellis ('382) does not explicitly teach the parts of the walker 68. However, Ellis (‘210) teaches in a similar field of guided platforms, two or more wheels connected to the platform and supporting the platform above the ground (see at least Ellis ('210) Col 22 Line 54-60: "FIG. 24B shows that the intelligent walking stick 300 or 500 may form a portion of a walker 520 (or intelligent structure for mobility). The walker 520 is otherwise conventional so as to include a frame 522 with a pair of end portions and a middle portion supporting the end portions relative to each other, a pair of wheels 524, a pair of rubber capped supports 526.") and a harness connected to the platform and positioned to be grasped by an operator (see at least Ellis ('210) Col 22 Line 64-65: "The walker 520 may be both hand carried and hand pushed."). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis (‘382) with Ellis (‘210) to include engaging the guided movement platform to conventional walkers based on the motivation to use walkers as their 4 portions in contact with the ground are relatively stable (col 22 lines 60-62).
Regarding claim 2, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 1. Ellis (‘382) further teaches wherein one of said one or more messages is an audible message sent via a speaker (see at least Ellis (‘382) Col 16 Line 22-24: " The user interface system 12 may include speakers 36 such that the pedestrian user interacts with the user interface system 12 by hearing."). It would have been obvious to one skilled in the art before the effective filing date to modify Ellis (‘382) to include speakers in the user interface of the guided movement platform (see at least Ellis (‘382) Col 15 lines 62-67)  located in the cane of figure 9 (see at least Ellis (‘382) Col 14 lines 36-37), based on the motivation to clearly communicate messages to the user.
Regarding claim 3, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 1. Ellis (‘382) further teaches wherein one of said one or more messages is an audible message sent via a wireless connection to an interface device being worn by the operator (see at least Ellis (‘382) Col 16-17 Line 65-11: "The cell phone system 14 may, if desired, be an interface between the pedestrian user and the other systems 12, 16, 18, 20, 22 and 24. ...The cell phone system 14 may include speakers 52 such that the pedestrian user interacts with the cell phone system 14 by hearing."). It would have been obvious to one skilled in the art before the effective filing date to include the cellphone system (see at least Ellis (‘382) Col 15 lines 62-67)  located in the cane of figure 9 (see at least Ellis (‘382) Col 14 lines 36-37), based on the motivation to clearly communicate messages to the user.
Regarding claim 4 the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 3. Ellis (‘382) further teaches wherein the interface device being worn by the operator is one of a watch or a headset or an earpiece (see at least Ellis (‘382) Col 27 Line 21-24: "transmitters to a hand-held receiver that decodes the signal and delivers a voice message through a speaker or headset or through the user interface system 12 or cell phone system 14."). While Ellis (‘382) does not disclose a watch or earpiece when disclosing the embodiment described in claim 1, it would have been obvious to one skilled in the art before the effective filing date to include use the wireless communication system of the guided movement platform (see at least Col 15 lines 62-67) to communicate with devices located on the individual (see at least Col 24 lines 11-13), based on the motivation to clearly communicate messages to the user.
Regarding claim 5, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 1. Ellis (‘382) teaches wherein one of said one or more messages is a tactile message sent to a portion of the harness being touched by the operator (see at least Ellis (‘382) Col 29 Line 16-18: "small repeated pulsations can be provided at certain times through the frame of the intelligent walking stick 64 as a warning"). While Ellis (‘382) does not explicitly disclose sending tactile feedback as a message for an object in the path, Ellis (‘382) does teach sending a warning via pulsations. It would have been obvious to someone skilled in the art before the effective fillings date to modify the pulsations of Ellis (‘382) to be triggered by an object in the path based on the motivation to notify by any means available.
Regarding claim 6, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 1. Ellis (‘210) further teaches a motor configured to rotate the two or more wheels under control of the processor (see at least Ellis ('210) Col 18 Line 28-31: "The propelling means 160 may include a pair of positively driven wheels 162 on a first axle 164. The axle 164 is pivotable about shaft 166 driven by a small motor 168.").
Regarding claim 7, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 1. Ellis (‘382) teaches wherein the processor is further configured to determine a route from a current location to a destination location (see at least Ellis (‘382) Col 27 Line 4-5: "The GPS system 24, having GPS technology, enables the pedestrian user to create a path to walk or a route to travel."), and provide one or more messages to the operator to guide the operator from the current location to the destination location (see at least Ellis (‘382) Col 3 Line 43-44: "GPS provides verbal and guided directions to desired destinations."). It would have been obvious to someone skilled in the art to combine embodiments to include the GPS features of route creation and turn by turn navigation based on the motivation to navigate operators from their current location to a desired destination.
Regarding claim 9, Ellis (‘382) teaches A method comprising:… determining a walking route between a current location and the destination (see at least Ellis (‘382) Col 27 Line 4-5: " The GPS system 24, having GPS technology, enables the pedestrian user to create a path to walk or a route to travel."), beginning the walking route and during the walking route: monitoring the current location to identify a route adjustment (see at least Ellis (‘382) Col 10 Line 5-7: "GPS receiver provides its user with four main things: location, distance and directional information, tracking and route creation."), providing a notification of the route adjustment to a vision impaired person walking the walking route (see at least Ellis (‘382) Col 3 Line 43-44: "GPS provides verbal and guided directions to desired destinations."), scanning a current environment of the walking route using at least a first sensor and a second sensor of a plurality of sensors (see at least Ellis (‘382) Col 18 Line 46-51: "The radar system 14 includes radar and sensor-based systems that work in combination with and include: microwave radar 72, millimeter wave radar 74, laser radar 76, ultrasound 78, video image processing 80, infrared imaging 82, infrared illumination 84, ultraviolet illumination 86 and other types of radar, imaging and illumination."), the current environment of the walking route comprising a walking surface (see at least Ellis (‘382) Col 3 Line 36-38: "Dynamic laser-radar mapping flags hazards and obstacles and assist in navigating curbs, stairs, inclines, declines, dips and rises,…"); analyzing one or more signals from the plurality of sensors to identify an object in the walking route (see at least Ellis (‘382) Col 18 Line 51-54: "The radar system 14 transmits electromagnetic energy that detects energy reflected by objects and converts invisible images into visible images."), providing a notification of the object in the walking route to the vision impaired person walking the walking route (see at least Ellis (‘382) Col 12 Line 4-5: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere.") wherein the notification of the object in the walking route comprises an audible message based on one or more signals from the first sensor (see at least Ellis ('382) Col 12 Line 4-5: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere").
Ellis (‘382) does not explicitly teach receiving an input comprising a destination. However Ellis (‘382) does teach targeting a “originally requested destination” after evading hazards (see at least Ellis (‘382) Col 1 Line 54-56). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis (‘382) to include having a way to request a destination based on the motivation to have an “originally requested destination” (see at least Ellis (‘382) Col 1 Line 54-56).
While Ellis ('382) does not explicitly teach wherein the notification of the object in the walking route comprises … a tactile message based on one or more signals from the second sensor, Ellis ('382) does teach providing a tactile pulsation when the likelihood of falling is high (see at least Ellis ('382) Col 6 Line 15-18: "When the cane of the visually impaired moves too far from upright, but before reaching the sensed likelihood of falling, a pulsation is triggered in the handle of the walking stick"). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis ('382) to notify about obstacles based on the motivation to communicate obstacle information through multiple means.
While Ellis ('382) does not explicitly teach wherein each sensor of the plurality of sensors is configured to monitor a sensor zone of the current environment of the walking route, it is discussed in paragraph 3 of the current office action that sensors placed at a location will cover specific sensor zones based on their design. Additionally Ellis ('210) teaches sections of an intelligent walking stick having specific components and sensor integrated into each section (see at least Ellis ('210) Col 19 Line 36-67). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis ('382) with Ellis ('210) to include sensors in specific portions based on the motivation to group sensors together.
Regarding claim 10, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 9. Ellis (‘382) further teaches wherein the notification of the object in the walking route comprises instructions for avoiding the object (see at least Ellis (‘382) Col 12 Line 38-40: "selects an alternative path to circumvent hazards sensed several feet ahead by automatically initiating necessary changes in direction."). 
The combination of Ellis (‘382) and Ellis (‘210) does not explicitly teach a notification comprising instructions however Ellis (‘382) does teach warning, advising, or initiating the circumvention of obstacles and, in another embodiment, automatically initiates necessary changes in direction to circumvent a hazard. It would have been obvious to someone skilled in the art before the effective filing date to make a simple substitution of advising, instead of initiating, a path to circumvent an obstacle based on the motivation to allow the user to prepare themselves for the upcoming obstacle.
Regarding claim 11,  the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 9. Ellis (‘382)further teaches wherein the notification of the route adjustment comprises an audible message or a tactile message (see at least Ellis (‘382) Col 12 Line 19-20: “GPS provides verbal and guided directions to the desired destinations”).
Regarding claim 15, Ellis (‘382) teaches An apparatus comprising:  one or more sensors configured to sense information about a local environment (see at least Ellis ('382) Col 22 Line 3-7: "The mote system 22, user interface system 12, cell phone system 16, Bluetooth system 18, radio frequency identification system 20, global positioning system 24, and wireless sensor network motes 118, work in combination a) to monitor physical and environmental conditions,") wherein each of the one or more sensors is connected to one of the harness or the grip (see at least Ellis ('382) Col 30 Line 33-36: "The intelligent walking stick 64 can engage the intelligent pointer 148 with Velcro® (fabric hooks and loops) or with releasable clamps or by some other mechanical or magnetic mechanism.") a processor configured to analyze information from the one or more sensors (see at least Ellis ('382) Col 2 Line 56-59: " the processor is designed and programmed to receive real-time data (analog or digital) from transducers, sensors, and other data sources that monitor a physical process") identify one or more objects in a forward path (see at least Ellis ('382) Col 11 Line 20-22: "It also generates a signal to alert the visually impaired of the  of nearby stairs;") the processor additionally configured to construct and send one or more messages to the operator via one or more user interfaces (see at least Ellis ('382) Col 11 Line 24-25: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere") wherein said one or more messages correspond to the identified one or more objects in the forward path (see at least Ellis ('382) Col 11 Line 24-25: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere."). Ellis ('382) teaches in figure 10B a walker 68 able to navigate the environment by the use of the guided movement platform 10 (col 31 lines 29-46), but Ellis ('382) does not explicitly teach the parts of the walker 68. However, Ellis (‘210) teaches in a similar field of guided platforms, two or more wheels and an axle extending from at least one side of the two or more wheels (see at least Ellis ('210) Col 18 Line 28-31: "The propelling means 160 may include a pair of positively driven wheels 162 on a first axle 164. The axle 164 is pivotable about shaft 166 driven by a small motor 168.") a harness connected to the axle at a proximal end (see at least Ellis ('210) Col 18 Line 24-30: "The portable safety mechanism 36 further includes, where the portable safety mechanism 36 is the cane 138 or the walking stick 140, a means 160 for propelling such in each of the azimuth directions,…The propelling means 160 may include a pair of positively driven wheels 162 on a first axle 164.") the harness extending away from the axel toward a grip positioned at a distal end of the harness (see at least Ellis ('210) Col 18 Line 24-28: "The portable safety mechanism 36 further includes, where the portable safety mechanism 36 is the cane 138 or the walking stick 140, a means 160 for propelling such in each of the azimuth directions, with the propelling means 160 being in communication with the processor 144."), the grip configured to be grasped by an operator (see at least Ellis ('210) Col 22 Line 64-65: "The walker 520 may be both hand carried and hand pushed."). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis (‘382) with Ellis (‘210) to include engaging the guided movement platform to conventional walkers based on the motivation  to use walkers as their 4 portions in contact with the ground are relatively stable (see at least Ellis (‘210) col 22 lines 60-62).
Regarding claim 16, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 15. Ellis (‘382) further teaches wherein one of said one or more messages is an audible message sent via a speaker connected to one of the harness or the grip (see at least Ellis (‘382) Col 16 Line 22-24: " The user interface system 12 may include speakers 36 such that the pedestrian user interacts with the user interface system 12 by hearing."). While Ellis (‘382) does not explicitly disclose speakers being used in the embodiment described in claim 15, it would have been obvious to one skilled in the art before the effective filing date to include speakers in the user interface of the guided movement platform (see at least Ellis (‘382) Col 15 lines 62-67)  located in the cane of figure 9 (see at least Ellis (‘382) Col 14 lines 36-37), based on the motivation to clearly communicate messages to the user.
Regarding claim 17, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 15. Ellis (‘382) further  teaches wherein one of said one or more messages is an audible message sent via a wireless connection to an interface device being worn by the operator (see at least Ellis (‘382) Col 16-17 Line 65-11: "The cell phone system 14 may, if desired, be an interface between the pedestrian user and the other systems 12, 16, 18, 20, 22 and 24. ...The cell phone system 14 may include speakers 52 such that the pedestrian user interacts with the cell phone system 14 by hearing."). While Ellis (‘382) does not explicitly disclose wireless audible messages being sent used in the embodiment described in claim 15, it would have been obvious to one skilled in the art before the effective filing date to include the cellphone system (see at least Ellis (‘382) Col 15 lines 62-67)  located in the cane of figure 9 (see at least Ellis (‘382) Col 14 lines 36-37), based on the motivation to clearly communicate messages to the user.
Regarding claim 18, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 17. While Ellis (‘382) does not explicitly teach wherein the interface device being worn by the operator is one of a watch or a headset or an earpiece, Ellis (‘382) does a hand-held receiver (see at least Ellis (‘382) Col 27 Line 21-24: "transmitters to a hand-held receiver that decodes the signal and delivers a voice message through a speaker or headset or through the user interface system 12 or cell phone system 14."). It would have been obvious to one skilled in the art before the effective filing date to include use the wireless communication system of the guided movement platform (see at Ellis (‘382) least Col 15 lines 62-67) to communicate with devices located on the individual (see at least Ellis (‘382) Col 24 lines 11-13), based on the motivation to clearly communicate messages to the user.
Regarding claim 19, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 15. Ellis (‘382) further teaches wherein one of said one or more messages is a tactile message sent to the grip (see at least Ellis (‘382) Col 29 Line 16-18: "small repeated pulsations can be provided at certain times through the frame of the intelligent walking stick 64 as a warning"). While Ellis (‘382) does not explicitly disclose sending tactile feedback as a message for an object in the path, Ellis (‘382) does teach sending a warning via pulsations. It would have been obvious to someone skilled in the art before the effective fillings date to modify the pulsations of Ellis (‘382) to be triggered by an object in the path based on the motivation to notify by any means available.
Regarding claim 20, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 15. Ellis (‘382) further  teaches further comprising a motor configured to rotate the wheel under control of the processor (see at least Ellis (‘382) Col 29 Line 5: "the motorized wheel 146 spins in universal directions"). While Ellis (‘382) does not explicitly disclose that the wheel disclosed in figure 9, it would have been obvious to someone skilled in the art to substitute the wheel with a motorized wheel based on the motivation that the motorized wheel can guide the operator and both wheels have the same reference number.
Regarding claim 21, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 15. Ellis (‘382) further  teaches the processor is further configured to determine a walking route from a current location to a destination location (see at least Ellis (‘382) Col 27 Line 4-5: " The GPS system 24, having GPS technology, enables the pedestrian user to create a path to walk or a route to travel."), and provide one or more messages to the operator to guide the operator from the current location to the destination location (see at least Ellis (‘382) Col 3 Line 43-44: "GPS provides verbal and guided directions to desired destinations."). It would have been obvious to someone skilled in the art to combine embodiments to include the GPS features of route creation and turn by turn navigation based on the motivation to navigate operators from their current location to a desired destination.
Regarding claim 23, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 1. Ellis (‘382) further teaches wherein the one or more messages comprise an audible message based on information from a first sensor of the at least two sensors (see at least Ellis ('382) Col 12 Line 4-5: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere.") and a tactile message based on information from a second sensor of the at least two sensors (see at least Ellis ('382) Col 6 Line 15-18: "When the cane of the visually impaired moves too far from upright, but before reaching the sensed likelihood of falling, a pulsation is triggered in the handle of the walking stick"). While Ellis ('382) does not explicitly teach sensor zones, it is discussed above that sensors placed at a location will cover specific sensor zones based on their design. Additionally Ellis ('210) teaches sections of an intelligent walking stick having specific components and sensor integrated into each section (see at least Ellis ('210) Col 19 Line 36-67). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis ('382) with Ellis ('210) to include sensors in specific portions based on the motivation to group sensors together.
Regarding claim 24, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 15. Ellis (‘382) further teaches wherein the one or more messages comprise an audible message based on information from a first sensor of the at least two sensors (see at least Ellis ('382) Col 12 Line 4-5: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere.") and a tactile message based on information from a second sensor of the at least two sensors (see at least Ellis ('382) Col 6 Line 15-18: "When the cane of the visually impaired moves too far from upright, but before reaching the sensed likelihood of falling, a pulsation is triggered in the handle of the walking stick"). While Ellis ('382) does not explicitly teach sensor zones, it is discussed above that sensors placed at a location will cover specific sensor zones based on their design. Additionally Ellis ('210) teaches sections of an intelligent walking stick having specific components and sensor integrated into each section (see at least Ellis ('210) Col 19 Line 36-67). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis ('382) with Ellis ('210) to include sensors in specific portions based on the motivation to group sensors together.
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (‘382) further in view of Ellis (‘210) further in view of Hovlovitz (USP 5,570,814).
Regarding claim 8, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 1. Ellis (‘382) further teaches the "cane should be able to stand upright when not in use," (see at least Col 14 line 3), but the combination does not explicitly teach a structure for [a platform] further comprising a tilt preventer configured to balance the platform above the ground. However, Hovlovitz teaches in the field of lower frames supported by a wheel axel a structure to keep a device from tilting over (see at least Havlovitz Col 3 lines 8-11: “support stand 36 (see also FIG. 2) is shown extending from the underside of the hopper 12 to thereby support the hopper in an upright position"). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination with Hovlovitz to include a support stand based on the motivation to keep the object upright so it does not tilt over when not in use. 
Regarding claim 22, the combination of Ellis (‘382) and Ellis (‘210) remains as applied to claim 15. Ellis (‘382) further teaches the "cane should be able to stand upright when not in use," (see at least Col 14 line 3), but the combination does not explicitly teach a structure or method to keep the cane upright. However, Halovitz teaches in the field of lower frames supported by a wheel axel a structure to keep a device from tilting over (see at least Havlovitz Col 3 lines 8-11: “support stand 36 (see also FIG. 2) is shown extending from the underside of the hopper 12 to thereby support the hopper in an upright position"). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination with Havlovitz to include a support stand based on the motivation to keep the object upright when not in use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Any argument regarding the reapplied prior art references has been addressed below.
The applicant argues that Ellis (‘382) does not teach or suggest “wherein the notification of the object in the walking route comprises an audible message based on one or more signals from the first sensor and a tactile message based on one or more signals from the second sensor”. The examiner disagrees. Ellis (‘382) teaches wherein the notification of the object in the walking route comprises an audible message based on one or more signals from the first sensor (see at least Ellis ('382) Col 12 Line 4-5: "It also warns, advises, and/or initiates the circumventing of obstacles around the house and elsewhere"). While Ellis ('382) does not explicitly teach wherein the notification of the object in the walking route comprises … a tactile message based on one or more signals from the second sensor, Ellis ('382) does teach providing a tactile pulsation when the likelihood of falling is high (see at least Ellis ('382) Col 6 Line 15-18: "When the cane of the visually impaired moves too far from upright, but before reaching the sensed likelihood of falling, a pulsation is triggered in the handle of the walking stick"). It would have been obvious to someone skilled in the art before the effective filing date to modify Ellis ('382) to notify about obstacles based on the motivation to communicate obstacle information through multiple means.                                                           																								
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deschler (WO 2012/040703) teaches a greppable platform that can attach to a walking cane, monitor the environment, and provide notifications. Ellis (USP 5,973,618) discloses an intelligent walking stick with a ball and socket at its tip.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663